DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a manufacturing method of a memory device, comprising: forming a first conductive pattern on a substrate; forming an active structure over the first conductive pattern, wherein the active structure comprises a gate pattern, a channel pillar and a charge storage layer, the gate pattern extends along a first direction, the first conductive pattern extends a second direction intersected with the first direction, the channel pillar penetrates the gate pattern and electrically connects with the first conductive pattern, and the charge storage layer is disposed between the gate pattern and the channel pillar; forming a second conductive pattern over the active structure and extending along the second direction, wherein the second conductive pattern is electrically connected with the channel pillar; and performing formation of the active structure one more time, wherein the channel pillars of the active structures are vertically spaced apart from each other, and electrically connected to the second conductive pattern extending in between the channel pillars. Independent claim 8 is also directed to a manufacturing method of a memory device, comprising: forming a first signal line on a substrate; forming a charge trap transistor on the first signal line, wherein the charge trap transistor comprises a channel pillar standing on the first signal line, a gate pattern laterally surrounding the channel pillar, two dielectric patterns laterally surrounding the channel pillar and lying above and under the gate pattern, and a charge storage layer lining between the gate pattern and the channel pillar and lining between the gate pattern and the two dielectric patterns; forming a second signal line on the charge trap transistor; and performing formation of the charge trap transistor one more time, such that the channel pillars of the charge trap transistors are vertically separated from each other by the second signal line. Independent claim 15 is directed to a manufacturing method of a memory device, comprising: forming first signal lines on a substrate, wherein the first signal lines are laterally spaced apart from one another, and extend along the same direction; performing a process cycle comprising: forming stack structures on the substrate, wherein the first signal lines are intersected and covered by the stack structures, the stack structures are laterally spaced apart from one another by spacings, and the stack structures respectively comprise two dielectric layers and a sacrifice layer sandwiched by the two dielectric layers; forming through holes in each of the stack structures, wherein the through holes penetrate through the stack structures along a stacking direction of the stack structures; filling a semiconductor material into the through holes to form channel pillars; replacing each of the sacrifice layers with a charge storage layer and a gate pattern; forming isolation structures in the spacings; and forming second signal lines on upper ones of the dielectric layers and the isolation structures; and repeating the process cycle multiple times.
Independent claims 1, 8 and 15 recite a method related to the memory device recited in independent claims 1, 12 and 21 of US Patent Application 16/171353, which is now US Patent No. 10,784,278. Claims 1-20 of the present application were restricted from US Patent Application 16/171353, which is now US Patent No. 10,784278; therefore, claims 1-20 of US Patent No 10,784,278 are not applicable as prior for the basis of a rejection of claims 1-20 of the present application. Additionally, independent claims 1, 8 and 15 recite limitations which were the basis of allowability for independent claims 1, 12 and 20 of US Patent No. 10,784,278. Therefore, independent claims 1, 8 and 15 and claims 2-7, 9-14 and 16-20 depending therefrom are allowable. With all pending claims in condition for allowance, the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899